Friday, October 07, 2011

Mr. J. David Breemer
Pacific Legal Foundation
930 G Street
Sacremento, CA 95814

Mr. Barry C. Willey
Galveston County Legal Department
722 Moody, Fifth Floor
Galveston, TX 77550

Mr. Jerry Patterson
2501 Pebble Beach Drive
Austin, TX 78747
Mr. Arthur Cleveland D'Andrea
Assistant Solicitor General
P.O. Box 12548 (MC059)
Austin, TX 78711-2548

Mr. Charles F. Fulbruge III, Clerk
U.S. Court of Appeals, Fifth Circuit
600 S. Maestri Place
New Orleans, LA 70130




RE:   Case Number:  09-0387
      Court of Appeals Number:
      Trial Court Number:  07-20409

Style:      CAROL SEVERANCE
      v.
      JERRY PATTERSON, COMMISSIONER OF THE TEXAS GENERAL LAND OFFICE; GREG
      ABBOTT, ATTORNEY GENERAL FOR THE STATE OF TEXAS; AND KURT SISTRUNK,
      DISTRICT ATTORNEY FOR THE COUNTY OF GALVESTON, TEXAS

Dear Counsel:

      Today the Supreme  Court  of  Texas  reinstated  the  above-referenced
cause.   The  Court  reinstates  our  consideration  on  rehearing  of   the
certified questions in light of the recent order of the United States  Court
of Appeals for the Fifth  Circuit  denying  the  State's  mootness  claims. 
(Chief Justice Jefferson not sitting)
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Yaira M. Torres, Deputy Clerk